     Case 2:20-cv-01404-JCM-EJY Document 25 Filed 02/26/21 Page 1 of 3



 1   LYNN V. RIVERA, ESQ.
     NEVADA BAR NO. 6797
 2   BURNHAM BROWN
     A Professional Law Corporation
 3   200 S. Virginia Street, 8th Floor
     Reno, Nevada 89501
 4   ---
     Telephone:     (775) 398-3065
 5   Facsimile:     (877) 648-5288
     Email:         lrivera@burnhambrown.com
 6
     Attorneys for Defendant
 7   HOME DEPOT U.S.A., INC.
 8

 9

10                                UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12   PAUL PARTON, individually,                             Case No. 2:20-cv-01404 JCM-EJY

13                  Plaintiff,
                                                            STIPULATED DISCOVERY PLAN
14   v.                                                     AND SCHEDULING ORDER IN
                                                            COMPLIANCE WITH LR 26-1(b) TO
15   HOME DEPOT U.S.A., INC., a foreign                     EXTEND EXPERT DISCLOSURE
     corporation; DOES 1 through 10; and ROE                DEADLINES
16   ENTITIES 11 through 20, inclusive jointly              (second request)
     and severally,
17
                    Defendants.
18

19
            Plaintiff PAUL PARTON and Defendant HOME DEPOT U.S.A., INC. (“Home Depot”)
20
     by and through their attorneys of record hereby jointly stipulate and respectfully request this
21
     Honorable Court order a continuance of the discovery deadlines for 90 days pursuant to FRCP 26
22
     and Local Rule 26-1.
23
            1.      Discovery completed: To date, the Parties have exchanged Initial Disclosures, written
24
     discovery, conducted the deposition, and the IME of the Plaintiff. The Parties have been working
25
     diligently to review Plaintiff’s medical records which are very voluminous and given Plaintiff’s
26
     ongoing treatment additional time is need to obtain additional medical records from 9 facilities;
27
            2.      Discovery remaining to be completed: The Parties intend to engaged in informal
28
                                             1
      STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER IN                          No. 2:20-cv-01404 JCM-
      COMPLIANCE WITH LR 26-1(b) TO EXTEND EXPERT DISCLOSURE                     EJY
      DEADLINES (Second Request)
     Case 2:20-cv-01404-JCM-EJY Document 25 Filed 02/26/21 Page 2 of 3



 1   settlement negotiations, summarize the additional medical records upon receipt and, if unable to

 2   resolve, depose Plaintiff’s numerous medical treatment providers and conduct the depositions of the

 3   a person most knowledgeable of the Home Depot. Finally, Plaintiff has requested a site inspection of

 4   the subject premises.

 5           3.        Description of why remaining discovery has not been completed within the time

 6   limits previously set by the Court: The Parties have good cause for the 90 day extension of the

 7   discovery deadlines because the medical records in this case are incredibly voluminous. Plaintiff

 8   alleges over $735,000 in past medical damages, is anticipated to have a third spinal surgery, and has

 9   an extensive pre-existing medical history. Therefore, an additional extension of time is needed to

10   assess the medical condition of the Plaintiff and afford the Parties additional time to engage in

11   informal settlement negotiations and/or mediation.

12           4.        Proposed schedule for completing all remaining discovery: Based on the foregoing,

13   the Parties respectfully request that the Court grant their joint request to extend the expert discovery

14   deadlines, as follows:

15                                                             Current Dates             Proposed Dates

16    Amend the Pleadings                                      1/25/2021                 4/26/2021
17    Last day to make initial expert disclosures              3/1/2021                  5/31/2021
18    Last day to make rebuttal expert disclosures             3/29/2021                 6/28/2021
19    Discovery Cut-Off                                        4/26/2021                 7/26/2021
20    Dispositive Motions                                      5/25/2021                 8/23/2021
21    Pretrial Order                                           6/24/2021                 9/22/2021
22           Pursuant to Local Rule 26-4, this Stipulation was agreed only recently when additional
23   medical treatment was disclosed and this Stipulation is being filed as soon as practicable after the
24   Stipulation.
25   ///
26   ///
27   ///
28
                                             2
      STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER IN                            No. 2:20-cv-01404 JCM-
      COMPLIANCE WITH LR 26-1(b) TO EXTEND EXPERT DISCLOSURE                       EJY
      DEADLINES (Second Request)
     Case 2:20-cv-01404-JCM-EJY Document 25 Filed 02/26/21 Page 3 of 3



 1          IT IS SO STIPULATED.

 2
     DATED: February 26, 2021                         DAVID BOEHRER LAW FIRM
 3

 4                                                By /s/ Travis J. Rich
 5                                                   TRAVIS J. RICH
                                                     Attorneys for Plaintiff
 6                                                   PAUL PARTON

 7

 8   DATED: February 26, 2021                         BURNHAM BROWN

 9
                                                  By /s/ Lynn V. Rivera
10
                                                     LYNN V. RIVERA
11                                                   Attorneys for Defendant
                                                     HOME DEPOT U.S.A., INC.
12

13
                                         [PROPOSED] ORDER
14
            Upon consideration of the Parties’ Stipulation and having found good cause exists, the
15
     Court rules as follows: the parties’ request to continue the expert discovery deadlines by 90
16
     days, with proposed dates set forth above, is granted.
17
            IT IS SO ORDERED.
18

19
     DATE: February 26, 2021               _______________________________________________
20                                         UNITED STATES MAGISTRATE JUDGE

21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                             3
      STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER IN                        No. 2:20-cv-01404 JCM-
      COMPLIANCE WITH LR 26-1(b) TO EXTEND EXPERT DISCLOSURE                   EJY
      DEADLINES (Second Request)
